3 So.3d 457 (2009)
In re Richard Joseph GUIDRY.
No. 2009-B-0430.
Supreme Court of Louisiana.
March 4, 2009.


*458 ORDER
Considering the Joint Petition for Interim Suspension filed by respondent, Richard Joseph Guidry, and the Office of Disciplinary Counsel,
IT IS ORDERED that Richard Joseph Guidry, Louisiana Bar Roll number 18927, be and he hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19.3, pending further orders of this court. Pursuant to Supreme Court Rule XIX, § 26(E), this order is effective immediately.
/s/ Bernette J. Johnson
Justice, Supreme Court of Louisiana